DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on August 11, 2021 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments.
 
Status of the Claims
	Claims 1-20 are pending.

Election/Restrictions
Claims 1, 2, and 6-17 are allowable. The restriction requirement between the groups and species as set forth in the Office action mailed on April 20, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of April 20, 2020 is partially withdrawn.  
Claims 18-20, directed to a pharmaceutical composition comprising the conjugate or a pharmaceutically acceptable salt thereof of claim 1 and methods of using the conjugate or a pharmaceutically acceptable salt thereof of claim 1 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 3-5, directed to a prodrug  withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jon Gordon on November 18, 2021.
The application has been amended as follows: 
In claim 1, line 14-15, rewrite “independently of other” as follows:

--independently of each other--

In claim 1, starting at the 7th to last line of the claim, rewrite “wherein –L1 is substituted with one to five moieties –L2-Z, wherein one to five of the hydrogen atoms given by -R1, -R1a, -R2, -R3, -R4a, -R5, -R5a, -R6 or -R7 of -L1 are replaced by one to five moieties –L2-Z, wherein:” as follows:

--wherein –L1 is substituted with one to five moieties –L2-Z, wherein the one to five hydrogens for substitution are given by -R1, -R1a, -R2, R3, -R4a, -R5, -R5a, -R6 or -R7 of –L1, wherein:--

In claim 13, line 4, make the “1a” a superscript.

In claim 15, line 3-4, rewrite “independently of other selected from” with the following:

--independently of each other selected from the group consisting of--

In claim 15, line 4, rewrite “C2-6 alkenyl, C2-6 alkynyl” as follows:

--C2-6 alkenyl, and C2-6 alkynyl--

In claim 16, remove the comma before the period at the end of the claim. 

In claim 19, replace “utilizing” in line 2 with the following:

--administering--

Cancel claims 3-5 and 20. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art references alone or in combination do not teach or fairly suggest the conjugate D-L1 or a pharmaceutically acceptable salt thereof as claimed in the instant claim 1, in particular wherein –R4 is methyl. The closest prior art teachings are those of Cleemann et al. (Cleemann) (US 2011/0053848 A1; of record), which are discussed in detail in the Office Action mailed May 11, 2021. 
Cleemann does not teach or fairly suggest the conjugate or pharmaceutically acceptable salt thereof as claimed in the instant claim 1. The moiety in Cleemann’s formula (I) corresponding to the instant claims’ R4 (hydrogen marked with the asterisk) is required to be hydrogen, and Cleemann explicitly discloses that the hydrogen marked with the asterisk is not replaced by a substituent. Thus, the prior art does not teach or fairly suggest the instantly claimed conjugate D-L1 or a pharmaceutically acceptable salt thereof, in particular wherein –R4 is methyl, and does not teach or fairly suggest such a modification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 2, and 6-19 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616